Exhibit 10.9

BONUS REPLACEMENT RETIREMENT PLAN

OF ARMSTRONG WORLD INDUSTRIES, INC.

As Amended and Restated

Effective January 1, 2007



--------------------------------------------------------------------------------

BONUS REPLACEMENT RETIREMENT PLAN

OF ARMSTRONG WORLD INDUSTRIES, INC.

Foreword

Effective January 1, 1998, Armstrong World Industries, Inc. adopted the Bonus
Replacement Retirement Plan of Armstrong World Industries, Inc. (the “Plan”) for
the benefit of certain of its employees.

The Plan hereinafter set forth has been approved by the Board of Directors of
Armstrong World Industries, Inc. and is intended to conform to the requirements
of the Employee Retirement Income Security Act of 1974, as amended, and to
qualify as a profit sharing plan under Section 401(a) of the Internal Revenue
Code of 1986, as amended, or any other applicable sections thereof.

Since January 1, 1998, the Plan was amended as follows:

 

  •  

The Plan was amended in December of 2002, but effective January 1, 1998, in
response to IRS comments to include specific changes to the definition of
compensation used in applying the limitations of Article XI, and to add language
addressing the treatment of military service.

 

  •  

Effective as of January 1, 2003, Armstrong Wood Products, Inc. (including its
divisions AFP Wood Flooring and Armstrong Cabinet Products) was designated as a
Participating Company and coverage was extended to include certain employees of
AFP Wood Flooring and Armstrong Cabinet Products Divisions of Armstrong Wood
Products, Inc. In addition, effective January 1, 2003, the Asset Manager Funds
were removed from the Plan and the Fidelity Equity Income Fund, the Fidelity
Intermediate Bond Fund, and the Fidelity Freedom Funds substituted in lieu
thereof.

Effective January 1, 2003, the Plan was amended and restated to incorporate
amendments adopted since the last restatement of the Plan. Since January 1,
2003, the Plan was amended from time to time to make various design and
statutory changes, including the following:

 

  •  

Effective March 1, 2005, the Plan was amended to remove the Money Market Fund as
an available investment alternative.

 

  •  

Effective January 1, 2007, the Plan was amended to remove the existing vesting
schedule and 100% vest all contributions made to the Plan and to modify the
default investment under the plan to be a target retirement Balanced Fund.

Unless a different date is specified in the Plan, a Plan amendment or in
resolutions of the Retirement Committee or the Board of Directors of the
Company, the Plan is hereby amended and restated effective as of January 1, 2007
to incorporate previous amendments to the Plan, with the intent that the amended
and restated Plan shall be submitted to the Internal



--------------------------------------------------------------------------------

Revenue Service for an advance determination that the Plan continues to be
qualified under Code Section 401(a). However, any Plan provision necessary to
comply with the requirements of federal legislation or regulations, which
requirements have an earlier required effective date, shall be effective
retroactively to the date required by the applicable law or regulation. In any
case where a provision of the Plan has an effective date later than January 1,
2007, the language of the Plan as in effect immediately prior to this
restatement shall continue to apply until such later effective date.

The rights to benefits of any eligible employee whose employment terminates
prior to the effective date of any amendment to the Plan, and the rights of the
Beneficiary of such eligible employee, shall be determined solely by the
provisions of the Plan under which such eligible employee is covered, if any, as
in effect at the time of such termination of employment, unless otherwise
specifically provided herein.



--------------------------------------------------------------------------------

BONUS REPLACEMENT RETIREMENT PLAN

OF ARMSTRONG WORLD INDUSTRIES, INC.

Table of Contents

 

          Page No.

ARTICLE I Definitions

   1

ARTICLE II Eligibility, Membership, and Beneficiary Designation

   4

2.1

   Eligibility    4

2.2

   Suspension of Membership due to Transfer to Non-Covered Employment    4

2.3

   Beneficiary Designation    4

ARTICLE III Company Contributions

   6

3.1

   Company Contributions    6

3.2

   Return of Contributions    6

3.3

   Vesting of Member’s Account and Forfeitures    7

ARTICLE IV Investment of Contributions

   8

4.1

   Investment Funds    8

4.2

   Investment Elections    9

4.3

   Change in Investment Options    9

4.4

   Transfer Between Funds    9

4.5

   Investment Options    10

4.6

   Voting Rights; Offer to Purchase Stock    10

4.7

   Limitations    11

ARTICLE V Valuation of a Member’s Account

   12

ARTICLE VI Distributions

   13

6.1

   Distributions on Termination of Employment Other than by Reason of a Member’s
Death    13

6.2

   Distribution Upon a Member’s Death    13

6.3

   Lost Members or Beneficiaries    14

6.4

   Required Distributions    14

6.5

   Direct Rollover Distributions    15

6.6

   Distributions on Sales of Businesses    15

6.7

   Payments to Minors and Incompetents    16

ARTICLE VII Management of Funds

   17

7.1

   General Responsibilities    17

7.2

   Funding Agreements    17

7.3

   Investment Managers    17

ARTICLE VIII Administration of the Plan

   18

8.1

   The Committee    18



--------------------------------------------------------------------------------

8.2

   Duties of the Committee    18

8.3

   Meetings    18

8.4

   Action by Majority    18

8.5

   Compensation    18

8.6

   Establishment of Rules    18

8.7

   Prudent Conduct    18

8.8

   Indemnification    19

ARTICLE IX Amendment and Termination

   20

ARTICLE X General Provisions

   21

10.1

   Expenses    21

10.2

   Source of Payment    21

10.3

   No Right of Employment    21

10.4

   Non-Alienation of Benefits    21

10.5

   Qualified Domestic Relations Orders    21

10.6

   Invalidity of Provisions    22

10.7

   Failure to Initially Qualify Plan    22

10.8

   Adoption of Plan by Subsidiary, Affiliated or Associated Company    22

10.9

   Mergers and Transfers    22

10.10

   Compliance with Securities Laws    22

10.11

   Governing Law    22

10.12

   Trust-to-Trust Transfers    22

10.13

   Construction    23

10.14

   Nondiscrimination Testing    23

10.15

   Military Service    23

ARTICLE XI Contribution Limitations

   24

11.1

   Annual Addition Limitation    24

11.2

   Top-Heavy Provisions    25

 



--------------------------------------------------------------------------------

ARTICLE I

Definitions

As used herein, unless otherwise defined or required by the context, the
following words and phrases shall have the meanings indicated. Some of the words
and phrases used in the Plan are not defined in this Article I, but, for
convenience, are defined as they are introduced into the text.

1.1 Account” means the Member’s account into which shall be credited the amounts
in the Investment Funds attributable to contributions made by the Company on the
Member’s behalf pursuant to Section 3.1.

1.2 “Affiliated Company” means any company which is related to the Company as a
member of a controlled group of corporations in accordance with Section 414(b)
of the Code, or as a trade or business under common control in accordance with
Section 414(c) of the Code, or any other entity to the extent it is required to
be treated as an Affiliated Company in accordance with Section 414(o) of the
Code and any regulations thereunder, or any organization which is part of an
affiliated service group in accordance with Section 414(m) of the Code. For the
purposes under the Plan of determining whether or not a person is an employee
and the period of employment of such person, each such company shall be
considered an Affiliated Company only for such period or periods during which
such other company is a member of the controlled group or under common control.

1.3 “Beneficiary” means such beneficiary as may be designated pursuant to
Section 2.3.

1.4 “Board of Directors” means the Board of Directors of the Company.

1.5 “Code” means the Internal Revenue Code of 1986, as amended.

1.6 “Committee” means the committee appointed in accordance with Section 8.1.

1.7 “Company” means Armstrong World Industries, Inc., a Pennsylvania
corporation, or any successor by merger, purchase or otherwise with respect to
its employees.

1.8 “Company Contributions” mean those contributions made by the Company under
Section 3.1.

1.9 “Continuous Employment” means, subject to all of the provisions set forth
herein, service with the Company or one or more Affiliated Companies, including
successive service with two or more Affiliated Companies.

(a) Notwithstanding the foregoing, periods while on an uncompensated leave of
absence or an uncompensated layoff shall be disregarded in the determination of
an Employee’s Continuous Employment.

 

1



--------------------------------------------------------------------------------

(b) Continuous Employment shall be deemed terminated on the earliest of the
following events:

(1) Death, retirement, resignation, or quit by the Employee;

(2) Discharge;

(3) Failure to return to work on:

(i) Expiration of approved leave of absence;

(ii) Recall after layoff;

(iii) Expiration of reemployment rights protected by law; or

(4) Elapse of 12 months following layoff without recall.

1.10 “Effective Date” means January 1, 1998, or such later date as of which the
Plan is made applicable in accordance with Section 10.8.

1.11 “Employee” means a person in the employ of the Company or an Affiliated
Company. The term “Employee” shall exclude any person who is (i) a leased
employee, (ii) a member of a bargaining unit, and (iii) a foreign national or
citizen of a territorial possession of the United States of America whose
employment relationship or contract of employment originates at, and whose
services are performed solely for and at, a branch facility of the Company
outside the United States. The term “leased employee” shall mean any person
(other than an Employee of the Company or an Affiliated Company) who pursuant to
an agreement between the Company or Affiliated Company and any other person
(“leasing organization”) has performed services for the Company or an Affiliated
Company on a substantially full-time basis for a period of at least one year,
and such services are performed under the primary direction or control by the
Company or an Affiliated Company. A leased employee shall not be considered an
Employee of the Company or an Affiliated Company if: (i) such individual is
covered by a money purchase pension plan providing (1) an employer contribution
of 10% of compensation as defined under Section 11.1, (2) immediate
participation, and (3) full and immediate vesting; and (ii) leased employees do
not constitute more than 20% of the Company’s nonhighly compensated workforce.

1.12 “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

1.13 “Fund” or “Investment Fund” means any of the separate funds in which
contributions to the Plan are invested in accordance with Article IV.

1.14 “Insurance Company” means the insurance company which issues a contact, and
any successor insurance company thereto.

1.15 “Insurance Contract” means a contract issued by an Insurance Company to
fund benefits under the Plan, and any successor contract thereto.

 

2



--------------------------------------------------------------------------------

1.16 “Investing Institution” means a Trustee, or Insurance Company, mutual fund
or investment manager which is designated by the Committee, by Trust Agreement
or Insurance Contract, to manage the Funds.

1.17 “Member” means any Employee who becomes a Member of this Plan as provided
in Section 2.1.

1.18 “Named Fiduciary” means the Board of Directors, the Committee, and the
Trustee.

1.19 “Participating Company” means the Company or any other Affiliated Company
approved by the Committee.

1.20 “Plan” means the Bonus Replacement Retirement Plan of Armstrong World
Industries, Inc. , as described herein.

1.21 “Plan Year” means the 12-month period beginning on January 1 and ending on
the following December 31.

1.22 “Trust Agreement” means the agreement entered into between the Company and
the Trustee to fund benefits under the Plan.

1.23 “Trust Fund” means the cash and other properties arising from contributions
made by the Company in accordance with the provisions of this Plan and held and
administered by the Trustee pursuant to the Trust Agreement.

1.24 “Trustee” means any bank or trust company designated by the Board of
Directors under a trust agreement to receive Company Contributions made in
accordance with Section 3.1.

1.25 “Valuation Date” means the date or dates, as applicable, on which the Trust
Fund is valued in accordance with Article V.

 

3



--------------------------------------------------------------------------------

ARTICLE II

Eligibility, Membership, and Beneficiary Designation

2.1 Eligibility. Each Employee of a Participating Company who, on the first day
of the Plan Year, is (1) at a grade level of 18 or more on the Participating
Company’s organizational management system, and (2) eligible to participate in
the Company’s Management Achievement Plan shall become a Member on the later of
(A) the Effective Date of the Plan, or (B) the date the Employee first satisfies
the criteria for Plan eligibility. An Employee who has transferred from the
employment of a foreign subsidiary of the Company to the employment of a
Participating Company and who is accruing benefits under a retirement program
maintained by such foreign subsidiary shall not become a Member of the Plan
until the earliest of the date on which:

(a) He becomes a United States citizen;

(b) He is granted permanent resident alien status under the laws of the United
States; or

(c) He ceases to accrue benefits under such foreign subsidiary retirement
program.

2.2 Suspension of Membership due to Transfer to Non-Covered Employment. If, in
any Plan Year, a Member is not in a category of employment described in
Section 2.1 above as of the last day of such Plan Year, but continues in the
employment of the Company or an Affiliated Company, he shall be a suspended
Member for the entire such Plan Year subject to the following conditions:

(a) During the period of his suspension, the Member shall not be entitled to
share in any allocations of Company Contributions. If during the period of his
suspension his employment terminates or he retires or dies, there shall be a
distribution of his Account in accordance with Article VI.

(b) If and when a suspended Member again becomes employed by the Company at a
grade level of 18 or above, he shall again be an active Member as of that date
and may share in any allocations of Company Contributions (in accordance with
the terms of the Plan).

2.3 Beneficiary Designation. Subject to the rules set forth below with respect
to married Members, each Member has the right to name a Beneficiary to receive
any death benefits payable hereunder. Each Member also has the right, from time
to time, to change any designation of Beneficiary. A designation or change of
Beneficiary must be in writing on forms supplied by the Committee and any change
of Beneficiary will not become effective until such change of Beneficiary is
filed with the Committee or its designee whether or not the Member is alive at
the time of such filing; provided, however, that any such change will not be
effective with respect to any payments made by the Trustee in accordance with
the Member’s last designation and prior to the time such change was received by
the Committee or its designee. In the case of any Member who is married on the
date of his death, the Member’s spouse as of his

 

4



--------------------------------------------------------------------------------

date of death shall be his Beneficiary unless such spouse shall have consented
to a different Beneficiary on prescribed forms and before either a notary public
or an individual designated by the Committee. Such spousal consent must
acknowledge the effect of the Beneficiary designation. In the absence of an
effective Beneficiary designation or if a named Beneficiary shall have died and
no contingent Beneficiary shall have been properly designated, the first of the
following classes of successive preference beneficiaries shall be the
Beneficiary:

(a) the Member’s surviving spouse;

(b) the Member’s surviving children;

(c) the estate of the Member.

Any individual who is designated as an alternate payee under a “qualified
domestic relations order” (as defined in Code Section 414(p)) relating to a
Member’s Account under this Plan shall be treated as a Beneficiary hereunder, to
the extent provided by such order. The Committee may require and rely upon such
proof of death and such evidence of the right of any Beneficiary or other person
to receive the undistributed value of a deceased Member’s Account as the
Committee may deem proper, and its determination of death and of the right of
such Beneficiary or other person to receive payment shall be conclusive.

 

5



--------------------------------------------------------------------------------

ARTICLE III

Company Contributions

3.1 Company Contributions. The Company may contribute to the Plan the amounts
necessary to make the following allocations.

(a) Allocations - Company Contributions for a Plan Year shall be allocated to
the Accounts of Members who are employed in a category described in Section 2.1
on the last day of such Plan Year in accordance with the following:

(1) If a Member’s employment grade is at least grade 18 but not more than
grade 19 under the Company’s organizational management system as of January 1 of
the Plan Year, the Company Contributions allocated on behalf of such Member for
the Plan Year shall be equal to the lesser of (i) 50% of the actual “gross
bonus” (as such term is defined under the Company’s Management Achievement Plan)
awarded to the Employee under the Company’s Management Achievement Plan with
respect to services performed by the Member for the Company for the calendar
year coinciding with such Plan Year, or (ii) $7,500.

(2) If a Member’s employment grade is at least grade 20 but not more than
grade 21 under the Company’s organizational management system as of January 1 of
the Plan Year, the Company Contributions allocated on behalf of such Member for
the Plan Year shall be equal to the lesser of (i) 50% of the actual “gross
bonus” awarded to the Employee under the Company’s Management Achievement Plan
with respect to services performed by the Member for the Company for the
calendar year coinciding with such Plan Year, or (ii) $15,000.

(3) If a Member’s employment grade is at least grade 22 under the Company’s
organizational management system as of January 1 of the Plan Year, the Company
Contributions allocated on behalf of such Member for the Plan Year shall be
equal to the lesser of (i) 50% of the actual “gross bonus” awarded to the
Employee under the Company’s Management Achievement Plan with respect to
services performed by the Member for the Company for the calendar year
coinciding with such Plan Year, or (ii) $20,000.

3.2 Return of Contributions. All Company Contributions are conditioned on their
being allowed as a deduction for federal income tax purposes. Notwithstanding
any provision of the Plan to the contrary, Company Contributions made to the
Plan may be returned to the Company if:

(a) the contribution is made by reason of mistake of fact; or

(b) the contribution is conditioned on its deductibility under Code Section 404
and such deductibility is denied;

provided such return of contribution is made within one year of the mistaken
payment of the contribution or the disallowance of the deduction, as the case
may be. A contribution shall be considered to be made by reason of a mistake of
fact if, for example, it is based on incorrect information as to eligibility or
compensation of an Employee, a mathematical error or an erroneous belief that
such contribution is consistent with the limitations of Section 11.1. So

 

6



--------------------------------------------------------------------------------

much of the contribution as is attributable to the mistake of fact shall be
repaid by the Trustee upon demand by the Company upon presentation of evidence
of the mistake of fact and calculation as to the impact of the mistake.

3.3 Vesting of Member’s Account and Forfeitures. A Member shall have a vested
and nonforfeitable interest in his Account immediately upon becoming a Member.

 

7



--------------------------------------------------------------------------------

ARTICLE IV

Investment of Contributions

4.1 Investment Funds. Contributions to the Plan shall be invested by the
Investing Institution in one or more of the following Investment Funds in
accordance with Section 4.2:

(a) “Equity Investment Fund” is one or more diversified equity funds, as may be
available from time to time, invested in equity securities or securities
convertible into equity securities or in a commingled equity trust for the
collective investment of funds of employee benefit plans qualified under
Section 401(a) of the Code (or corresponding provisions of any subsequent
Federal revenue law at the time in effect), excluding, however, any stocks or
other securities of the Investing Institution. This exclusion shall not apply to
any investment in a commingled trust or Insurance Company account not proscribed
by applicable law. Pending the selection and purchase of suitable investments
for this Fund, any part of this Fund may be invested in short-term and
medium-term fixed income securities, such as commercial paper, notes of finance
companies, and obligations of the U.S. Government and any agency or
instrumentality thereof.

(b) “Stable Value Fund” is one or more stable value funds, as may be available
from time to time, invested in investment contracts issued by insurance
companies and other financial institutions, fixed income securities such as U.S.
Treasury and agency bonds, corporate bonds, mortgage-backed securities,
asset-backed securities and bond funds, futures contracts, option contracts and
swap agreements, and money market funds and other short term investments to
provide daily liquidity, and may also include investment in any commingled trust
fund qualified under Section 401(a) of the Code (or corresponding provisions of
any subsequent Federal revenue law at the time in effect), which is invested
primarily in similar types of securities.

(c) “Company Stock Fund” is a fund designed solely to invest in the common stock
of Armstrong Holdings, Inc. or to hold the common stock of Armstrong Holdings,
Inc. contributed to the Plan by the Company. Up to 100% of the assets of the
Plan may be invested in the Company Stock Fund. As of May 1, 2000, each share of
Company Stock held by the Plan will be converted into a share of common stock of
Armstrong Holdings, Inc. Thereafter, any reference to “Company Stock” or
“Company common stock” in the Plan shall refer to the common stock of Armstrong
Holdings, Inc. Notwithstanding the foregoing, beginning January 1, 2001, the
Company Stock Fund shall not be available as an Investment Fund with respect to
investment elections under Section 4.1, changes in investment options under
Section 4.2, and transfers between Investment Funds under Section 4.4.

(d) “Balanced Fund” is one or more balanced funds, as may be available from time
to time, that invest in a mixture of bonds, equities, and short-term
instruments, as determined by the Fund manager.

Any such common, collective or commingled trust funds referred to in connection
with the Funds referred to in Subsections 4.1(a), 4.1(b), or 4.1(d) shall
satisfy such requirements of

 

8



--------------------------------------------------------------------------------

ERISA governing the establishment of such funds for the investment of assets of
employee benefit plans qualified under Section 401(a) and exempt under
Section 501(a) of the Code whereupon the instrument or instruments establishing
such common, collective or commingled trust funds, as amended from time to time,
shall constitute a part of this Plan and the Trust Agreement with respect to any
assets of the Investment Fund(s) which are at the time invested in such funds.
Any portion of an Investment Fund may, pending permanent investment or
distribution, be invested in short term securities issued or guaranteed by the
United States of America or any agency or instrumentality thereof or any other
investments of a short term nature, including corporate obligations or
participation’s therein or through the medium of any common, collective or
commingled trust fund maintained by the Trustee which is invested principally in
property of the kind specified in this Section. A portion of an Investment Fund
may be maintained in cash.

4.2 Investment Elections. Company Contributions made on a Member’s behalf under
Section 3.1 will be invested in multiples of 1%, in any one or more of the
Investment Funds (other than the Company Stock Fund, with respect to Company
Contributions made on and after January 1, 2001), as elected by the Member in
accordance with such uniform rules as the Committee may adopt from time to time.
If Company Contributions are made prior to the time that a Member has made an
election under this Section 4.2, such Company Contributions shall be invested in
the Balanced Fund until such investment election is received. Any Company
Contributions that are designated by the Member to be invested in the Company
Stock Fund shall be invested in a Balanced Fund until the Member properly
designates the investment of such Company Contributions in and among the other
Investment Funds available under Section 4.1.

4.3 Change in Investment Options. A Member may change his election of the
Investment Funds (other than the Company Stock Fund, with respect to Company
Contributions made on and after January 1, 2001) at any time with respect to any
subsequent Company Contributions to be allocated on his behalf, by giving notice
(including telephonic notice) to the Committee in such manner and within the
time limit prescribed by the Committee.

4.4 Transfer Between Funds.

(a) An active or inactive Member may elect to transfer all or any portion of the
value of his Account in one of the Investment Funds to any other Investment Fund
(other than the Company Stock Fund, with respect to transfer requests made on
and after January 1, 2001) at the following times (and under such uniform rules
as the Committee may adopt from time to time):

(1) Any election to transfer between and among the Equity Investment Fund, the
Stable Value Fund and the Balanced Fund (and any related funds maintained in the
Equity Investment Fund, the Stable Value Fund and the Balanced Fund) may be made
at any time, to be effective as soon as practicable thereafter; and

(2) Any election to transfer from the Company Stock Fund may be made at any
time. Effective January 1, 2007, transactions will be executed daily, and are
subject to normal settlement timeframes and practices.

 

9



--------------------------------------------------------------------------------

(b) Except as otherwise provided, transfers pursuant to this Section 4.4 may be
made by telephoning notice to the Investing Institution, and shall be effective
as soon as practicable following the Investing Institution’s receipt of the
notice.

4.5 Investment Options. Each Member is solely responsible for the selection of
his investment option. The Investing Institutions, the Committee, the Company or
any of the officers or supervisors of the Company are not empowered to advise a
Member as to the manner in which his Account shall be invested. The fact that a
security is available to Members for investment under the Plan shall not be
construed as a recommendation for the purchase of that security, nor shall the
designation of any option impose any liability on the Company, its directors,
officers or employees, the Investing Institutions, the Committee or any Member
of the Plan.

4.6 Voting Rights; Offer to Purchase Stock.

(a) Voting - All Company stock (including fractional shares), the value of which
is allocated to Members’ Accounts, shall be voted by the Trustee of the Trust,
in accordance with instructions from the Members. Armstrong Holdings, Inc. shall
provide Members with notices and information statements when voting rights are
to be exercised, the content of which must generally be the same as for all
holders of interests in Company stock. Fractional shares may be voted by the
Trustee on a combined basis, in order to reflect the direction of the Members
holding such shares. The Trustee shall tabulate the instructions and shall
determine the ratio of votes for and against each proposition. The Trustee shall
then vote all stock held by it, including stock for which no instructions have
been received, in the ratios determined by the vote of those Members who
returned voting instructions.

(b) Tender Offer Procedure - In the event any offer is made to shareholders of
Armstrong Holdings, Inc. generally by any person corporation or other entity
(the “Offeror”) to purchase any or all of the outstanding stock of Armstrong
Holdings, Inc., including the stock the value of which is then held in Members’
Accounts, then and in that event the Trustee shall promptly forward to each
Member all materials and written information furnished to the Trustee by the
Offeror and/or by Armstrong Holdings, Inc. in connection therewith, and shall
notify each Member in writing of the number of shares of Company stock the value
of which is then credited to such Member’s Account. Such notice shall also set
forth the rights afforded each Member by the following sentence and shall state
that, absent timely instructions from such Member to the Trustee, no tender to
the Offeror shall be made of any of the shares specified in such written notice.
Each Member shall be entitled to instruct the Trustee as to whether all (but not
less than all) of the shares of Company stock standing to his credit should be
tendered by the Trustee pursuant to such offer.

(c) Shares Tendered - The Trustee shall tender only those shares of Company
stock the value of which is held in a Member’s Account for which it receives
instructions to so tender from such Member and shall not tender any shares as to
which such instructions are not so received.

(d) Proceeds - In the event that Company stock the value of which is held in a
Member’s Account is tendered, the proceeds received upon the acceptance of such
tender by

 

10



--------------------------------------------------------------------------------

the Offeror shall be credited to such Member’s Account. The Trustee shall invest
amounts representing the proceeds of tendered Company stock and any earnings
thereon, in accordance with instructions from the Committee.

4.7 Limitations. Provisions of this Article are subject to the limitations of
any contract with any Investing Institution.

 

11



--------------------------------------------------------------------------------

ARTICLE V

Valuation of a Member’s Account

“Valuation Date” shall mean any day that the New York Stock Exchange is open for
trading or such other date as may be designated by the Committee or its
delegate. The Investment Funds described in Section 4.1 shall be valued on each
Valuation Date in accordance with rules established by the Committee. Whenever a
distribution to a Member is made, the amount paid to the Member shall be based
on the value of the Member’s Account determined as of the Valuation Date set
forth in Article VI.

Each Member’s Account will be credited, as of the Valuation Date on which such
amounts are received by the Trustee, with all contributions made on the Member’s
behalf and debited with the amount of any distribution made to the Member or on
the Member’s behalf pursuant to Article VI. The Account of each Member will also
be adjusted, as of each Valuation Date, for increases reflecting the Member’s
share of the net investment income and any realized and unrealized capital gains
of the Funds and decreases reflecting the Member’s share of any realized and
unrealized losses, including capital losses, as well as the payment of brokerage
fees and transfer taxes applicable to purchases and sales for each Investment
Fund and all similar transactions, and any Plan administrative expenses to the
extent they are not paid by the Company, of the Investment Funds that occurred
since the last Valuation Date. Except to the extent otherwise reflected in the
value of mutual fund shares, such Member’s share of such income and losses will
be that portion of the total net investment income, capital gains and losses of
each such Investment Fund which bears the same ratio to such total as the
balance of his Member Accounts attributable to each such Investment Fund on the
preceding Valuation Date bears to the aggregate of the balances of all Member
Accounts attributable to each such Investment Fund as of the preceding Valuation
Date.

 

12



--------------------------------------------------------------------------------

ARTICLE VI

Distributions

6.1 Distributions on Termination of Employment Other than by Reason of a
Member’s Death.

(a) Subject to Section 6.4, if a Member terminates employment for any reason
other than death, he may elect (in the manner specified by the Committee) at any
time following his termination to receive a single sum cash payment of his
Account as soon as practicable following the Committee’s receipt of the Member’s
election.

(b) If a Member is eligible to receive a distribution in accordance with
subsection (a), he may request in the manner prescribed by the Committee
(including telephonically) to have such distribution paid directly to him or
paid as a “direct rollover distribution” (as defined in Code Section 402(c) and
the regulations and other guidance issued thereunder).

(c) The amount of such distribution shall be valued as of the Valuation Date
prior to the actual distribution, which will be on the date of the request or as
soon as administratively feasible.

(d) Notwithstanding subsection (a), the portion of the Member’s Account that is
invested in the Company Stock Fund shall be distributed in a single sum in
either cash or Company Stock (with cash for fractional shares), as elected by
the Member. If the Member fails to elect, prior to the time the time such
distribution is to be processed pursuant to the Member’s election or pursuant to
the requirements of Section 6.4, to receive the portion of his Account invested
in the Company Stock Fund in shares of Company Stock, such distribution shall be
made in cash.

(e) The Committee or its designee shall notify each Member, at such time and in
such manner as required by Sections 402(f) and 411(a)(11) of the Code and the
regulations and other guidance issued thereunder, of his right to make a “direct
rollover distribution,” in accordance with Section 6.5 below, and his right to
receive a distribution of his Account under this Section 6.1. Distribution of a
Member’s Account under the Plan may occur prior to 30 days after the Committee
or its designee provides such notice, provided:

(1) the Member is informed that he has a right to a period of at least 30 days
after receiving the notice to consider the decision of whether to make a direct
rollover distribution and whether to receive an immediate distribution; and

(2) the Member, after receiving the notice, requests to receive an immediate
distribution in the manner prescribed by the Committee (including
telephonically).

6.2 Distribution Upon a Member’s Death.

(a) In the event a Member dies prior to his receipt of a distribution under
Section 6.1, the entire value of his Account shall be paid in a single sum cash
payment to the

 

13



--------------------------------------------------------------------------------

Member’s Beneficiary as soon as practicable following receipt of proper payment
instructions by the Trustee from the Committee. The amount of such distribution
shall be determined in accordance with Section 6.1(c), substituting “for payment
instructions received” for the phrase “for any request made” in such section.
The Committee shall provide the Trustee payment instructions as soon as
practicable after the Member’s death or notification of the Member’s death, if
later. No benefits shall be payable under this Section 6.2 to any Beneficiary if
the Member dies after commencing to receive a distribution of his Accounts.

(b) Notwithstanding the foregoing, if the Member’s Beneficiary is the Member’s
spouse, such Beneficiary may elect to defer receipt of the single sum payment
beyond the date on which it normally would become payable, but in no event later
than December 31 of the calendar year in which the Member would have attained
age 70 1/2.

(c) In no event may a Beneficiary elect to receive a payment of a Member’s
Account in any form of payment other than a single sum payment. Further, if a
spousal Beneficiary defers distribution of any amounts from the Plan, then prior
to the distribution of such Account, the Beneficiary may not obtain any partial
distributions. However, such Beneficiary may continue to invest amounts in the
Member’s Account in accordance with Article IV.

(d) Notwithstanding subsection (a), the portion of the Member’s Account that is
invested in the Company Stock Fund shall be distributed in a single sum in
either cash or Company Stock (with cash for fractional shares), as elected by
the Beneficiary. If the Beneficiary fails to elect to receive the portion of the
Member’s Account invested in the Company Stock Fund in shares of Company Stock,
such distribution shall be made in cash.

6.3 Lost Members or Beneficiaries. If a Member or Beneficiary cannot be located
by reasonable efforts of the Committee within a reasonable period of time after
the latest date such benefits are otherwise payable under the Plan, the amount
in such Member’s Account shall be forfeited and used to reduce future Company
Contributions, defray administrative expenses of the Plan, and restore Members’
Accounts in accordance with this section; provided, however, that such forfeited
amount shall be restored (without earnings) if, at any time, the Member or
Beneficiary who was entitled to receive such benefit when it first became
payable shall, after furnishing proof of his identity and right to make such
claim to the Committee, file a written request for such benefit with the
Committee.

6.4 Required Distributions.

(a) Notwithstanding anything to the contrary in this Plan, and subject to
subsection (c) below, payments under the Plan to a Member shall begin not later
than the 60th day after the latest of the close of the Plan Year in which:

(1) the Member attains age 65;

(2) occurs the tenth anniversary of the year in which the Member commences
participation in the Plan; or

(3) the Member terminates employment.

 

14



--------------------------------------------------------------------------------

(b) All payments under this Plan shall be adjusted to meet the requirements of
Section 401(a)(9) of the Code and the regulations and other guidance issued
thereunder, subject to the provisions of this Section 6.4. In addition, all
distributions under the Plan shall comply with the incidental death benefit
requirements of Section 401(a)(9)(G) of the Code.

(c) Payment of benefits to any Member who is not a 5% owner as defined in Code
Section 416 shall be paid in the form of a lump sum payment not later than the
April 1 following the later of: (i) the calendar year in which such Member
attains age 70 1/2, or (ii) the calendar year in which such Member terminates
employment. Payment of benefits to any Member who is a 5% owner as defined in
Code Section 416 shall be paid in the form of a lump sum payment not later than
the April 1 following the calendar year in which such Member attains age 70 1/2.

6.5 Direct Rollover Distributions. At the request of a Member, a surviving
spouse of a Member, or a spouse or former spouse of a Member that is an
alternate payee under a qualified domestic relations order under Section 10.5
(referred to as the “distributee”) and upon receipt of the direction of the
Committee or its designee, the Trustee shall effectuate a direct rollover
distribution of the amount requested by the distributee, in accordance with Code
Section 401(a)(31), to an eligible retirement plan (as defined in Code
Section 402(c)(8)(B)). Such amount may constitute all or any whole percent of
any distribution from the Plan otherwise to be made to the distributee, provided
that such distribution constitutes an “eligible rollover distribution” as
defined in Code Section 402(c) Code and the regulations and other guidance
issued thereunder. All direct rollover distributions shall be made in accordance
with the following subsections (a) through (d):

(a) A direct rollover distribution may only be made to one eligible retirement
plan; a distributee may not elect to have a direct rollover distribution
apportioned between or among more than one eligible retirement plan.

(b) Direct rollover distributions shall be made in cash to the Trustee of the
eligible retirement plan, in accordance with procedures established by the
Committee, plus shares of common stock otherwise distributable under the Plan to
the distributee, which shares shall be registered in a manner necessary to
effectuate a direct rollover under Code Section 401(a)(31), provided, however,
that the distributee may request that such direct rollover distribution be made
entirely in cash in the manner described above.

(c) No direct rollover distribution shall be made unless the distributee
furnishes the Committee with such information as the Committee shall require and
deems to be sufficient.

(d) Direct rollover distributions shall be treated as all other distributions
under the Plan and shall not be treated as a direct trustee-to-trustee transfer
of assets and liabilities.

6.6 Distributions on Sales of Businesses. For the sole purpose of determining a
Member’s entitlement to a distribution under this Plan, no distribution shall be
permitted upon the sale or other business disposition by the Company of a trade
or business or the sale by the

 

15



--------------------------------------------------------------------------------

Company of its interest in a subsidiary, with respect to a Member who is
employed by such trade or business or subsidiary immediately prior to such sale
or disposition and who continues in the employ of (i) the employer that acquires
the assets of such trade or business or acquires the interest of such subsidiary
or (ii) any other entity related to such employer.

6.7 Payments to Minors and Incompetents. If a Member or Beneficiary entitled to
receive any benefits hereunder is a minor or is deemed by the Committee or is
adjudged to be legally incapable of giving valid receipt and discharge for such
benefits, they will be paid to such persons as the Committee might designate or
to the duly appointed guardian. Any such payment shall be a complete discharge
of the liability of the Plan and the Trust therefor.

 

16



--------------------------------------------------------------------------------

ARTICLE VII

Management of Funds

7.1 General Responsibilities. All the funds of the Plan shall be held by a
Trustee or Trustees appointed from time to time by the Board of Directors, in
one or more trusts under a trust instrument or instruments approved or
authorized by the Board of Directors for use in providing the benefits of the
Plan; provided that no part of the corpus or income of the Trust Fund shall be
used for, or diverted to, purposes other than for the exclusive benefit of
Members and their Beneficiaries.

7.2 Funding Agreements.

(a) All the funds of the Plan shall be held by one or more Investing
Institutions appointed from time to time by the Company under a Trust Agreement
or an Insurance Contract adopted, or as amended, by the Company for the
administration of the funds of the Plan. The Company shall have no liability for
the investment of the funds paid over to the Investing Institution.

(b) The Company retains the right to act on behalf of all persons having an
interest in any Trust Fund or under any Insurance Contract, and to enter into
additional Trust Agreements or Insurance Contracts.

7.3 Investment Managers. The Committee may appoint one or more Investment
Managers to manage the investment of all or any part of one or more of the
Investment Funds. Every Investment Manager so appointed must meet the
requirements of ERISA Section 3(38). An Investment Manager shall acknowledge in
writing its appointment as a fiduciary of the Plan, and shall serve until a
proper resignation is received by the Committee, or until it is removed and/or
replaced by the Committee. The Committee and the Trustee shall be under no duty
to question any direction or lack of direction of any Investment Manager, but
shall act, and shall be fully protected in acting, in accordance with each such
direction. An Investment Manager shall have sole investment responsibility for
that portion of the Funds which it is appointed to manage, and no other Plan
fiduciary shall have any responsibility for the investment of any asset of the
Fund, the management of which has been delegated to an Investment Manager, or
liability for any loss or diminution in value of the Fund resulting from any
action directed, taken or omitted by an Investment Manager.

 

17



--------------------------------------------------------------------------------

ARTICLE VIII

Administration of the Plan

8.1 The Committee. The administration of this Plan, the exclusive power to
interpret and construe it and the responsibility for carrying out its
provisions, shall be vested in the Committee, which shall consist of the same
persons as constitute the Retirement Committee of the Retirement Income Plan for
Employees of Armstrong World Industries, Inc. The Chairman and Secretary of the
Retirement Income Plan’s Committee shall be the Chairman and Secretary of this
Committee. In the event no members of the Committee are in office, the Company
shall be deemed the Committee.

8.2 Duties of the Committee. The members of the Committee may appoint from their
number such subcommittees with such powers as they shall determine; may
authorize one or more of their number or any agent to execute or deliver any
instrument or make any payment on their behalf; may retain counsel, employ
agents and provide for such clerical, accounting and consulting services as they
may require in carrying out the provisions of the Plan; and may allocate among
themselves or delegate to other persons all or such portion of their duties
hereunder, other than those granted to any Investment Manager pursuant to
Section 7.3 or the Trust agreement adopted for use in implementing the Plan, as
they, in their sole discretion shall decide.

8.3 Meetings. The Committee shall hold meetings upon such notice, at such place
or places, and at such time or times at it may from time to time determine.

8.4 Action by Majority. Any act which the Plan authorizes or requires the
Committee to do may be done by a majority of its members. The action of such
majority expressed from time to time by a vote at a meeting or in writing
without a meeting shall constitute the action of the Committee and shall have
the same effect for all purposes as if assented to by all members of the
Committee at the time in office.

8.5 Compensation. No member of the Committee shall receive any compensation from
the Plan for his services as such. However, all expenses of the Committee shall
be paid by the Company.

8.6 Establishment of Rules. Subject to the provisions of any Insurance Contract
and the limitations of the Plan, the Committee from time to time shall establish
rules for the administration of the Plan and the transaction of its business.
The Committee shall have the full and exclusive discretionary authority to
interpret the Plan, to determine all benefits and to resolve all questions
arising from the administration, interpretation, and application of Plan
provisions, either by general rules or by particular decisions, including
determinations as to whether a claimant is eligible for benefits, the amount,
form and timing of benefits, and any other matter (including any question of
fact) raised by a claimant or identified by the Committee. All decisions of the
Committee shall be conclusive and binding upon all affected persons.

8.7 Prudent Conduct. The members of the Committee shall use that degree of care,
skill, prudence and diligence that a prudent man acting in a like capacity and
familiar with

 

18



--------------------------------------------------------------------------------

such matters would use in his conduct of a similar situation. A member of the
Committee shall not be liable for the breach of fiduciary responsibility of
another fiduciary unless (a) he participates knowingly in, or knowingly
undertakes to conceal, an act or omission of such other fiduciary, knowing such
act or omission is a breach; or (b) by his failure to discharge his duties
solely in the interest of the Members and Beneficiaries for the exclusive
purpose of providing their benefits and defraying reasonable expenses of
administering the Plan not met by the Company, he has enabled such other
fiduciary to commit a breach; or (c) he has knowledge of a breach by such other
fiduciary and does not make reasonable efforts to remedy the breach; or (d) the
Committee improperly allocates responsibilities among themselves or improperly
delegates responsibilities to others, or fails to properly review any allocation
or delegation of fiduciary responsibilities.

8.8 Indemnification. The Company will indemnify and save harmless the members of
the Committee and any person to whom fiduciary responsibilities are delegated
under this Plan against any cost or expense (including attorney’s fees) or
liability (including any sum paid in settlement of a claim with the approval of
the Company) arising out of any act or omission to act, except in the case of
willful misconduct.

 

19



--------------------------------------------------------------------------------

ARTICLE IX

Amendment and Termination

This Plan may be terminated, modified, altered or amended by the Retirement
Committee by resolution at any time, provided that no such termination,
modification, alteration or amendment shall cause or permit the Trust Fund to be
used for, or diverted to, any purposes other than for the exclusive benefit of
the employees of the Company included in this Plan. In no case shall any
amendment of this Plan cause the reduction or elimination of any Member’s
accrued benefit (including optional forms of benefit and the manner and timing
thereof) in violation of Code Section 411(d)(6) or ERISA Section 204(g).
Notwithstanding the foregoing, any modification or amendment of the Plan may be
made, retroactively if necessary, which the Retirement Committee or its delegate
deems necessary or proper to bring the Plan into conformity with any law or
governmental regulation relating to plans or trusts of this character, including
the qualification of any trust or other fund created under the Plan as exempt
from income taxes under the Code. The Account balance of each affected Member
shall continue to be held in trust until the Member is entitled to a
distribution under Article VI.

 

20



--------------------------------------------------------------------------------

ARTICLE X

General Provisions

10.1 Expenses. All costs and expenses in administering the Plan and managing the
Trust Fund shall be paid from the Trust Fund and charged within the Trust Fund
to the appropriate Investment Funds to which such costs and expenses are
attributable to the extent such expenses are not paid by the Company.
Notwithstanding the foregoing, brokerage fees, commissions, stock transfer taxes
and other charges and expenses in connection with the purchase and sale of
securities shall be paid from the Trust Fund and charged within the Trust Fund
to the Investment Fund to which such charges and expenses are attributable.

10.2 Source of Payment. Benefits under the Plan shall be payable only out of the
Trust Fund and the Company shall not have any legal obligation or liability to
make any direct payment of benefits under the Plan. Neither the Company nor the
Trustee guarantees the Trust Fund against any loss or depreciation, or
guarantees the payment of any benefit hereunder. No persons shall have any
rights under the Plan with respect to the Trust Fund, or against the Trustee or
the Company, except as specifically provided for herein.

10.3 No Right of Employment. Nothing contained in the Plan shall be deemed to
give any employee the right to be retained in the service of the Company or to
interfere with the right of the Company to discharge or to retire any employee
at any time.

10.4 Non-Alienation of Benefits. Except as specifically provided in the Plan, no
benefit payable at any time under this Plan shall be subject in any manner to
alienation, sale, transfer, assignment, pledge, attachment or encumbrance of any
kind. Any attempt to alienate, sell, transfer, assign, pledge, attach or
otherwise encumber any such benefit, whether presently or thereafter payable,
shall be void. Neither any benefit, nor the Trust Fund shall, in any manner, be
liable for or subject to the debts or liability of any employee included in this
Plan or any beneficiary. If any employee included in this Plan or any
Beneficiary shall attempt to or shall alienate, sell, transfer, assign, pledge,
attach or otherwise encumber his rights or benefits under this Plan or any part
thereof, or if by reason of bankruptcy or otherwise the rights or benefits of
any employee included in this Plan or of any beneficiary would devolve upon
anyone else or would not be enjoyed by him, then the Committee, in its
discretion and to the extent permitted by law, may terminate his interest in any
such right or benefit and direct the Trustee to hold or apply it for his use or
account or for the use or account of his spouse, children, or other dependents
or any of them in such manner as the Committee may deem proper.

10.5 Qualified Domestic Relations Orders. Notwithstanding any provision in the
Plan to the contrary, the Committee shall take such steps as are necessary under
the Plan to comply with the terms of any applicable “qualified domestic
relations order” (as defined by Code Section 414(p) and ERISA Section 206(d)).
The Account of any Member subject to such an order shall be adjusted to reflect
any payments made pursuant to such order. Payments may be made from this Plan
pursuant to such an order at any time prior to earliest retirement age, as
defined in the Code and ERISA. The Committee shall adopt such procedures as it
deems necessary and appropriate to carry out the provisions of this Section.

 

21



--------------------------------------------------------------------------------

10.6 Invalidity of Provisions. If any provision of this Plan is held invalid or
unenforceable, such invalidity or unenforceability shall not affect any other
provisions hereof, and this Plan shall be construed and enforced as if such
invalid or unenforceable provision had not been included.

10.7 Failure to Initially Qualify Plan. In no event shall any part of the corpus
or the income of the Plan be used for, or diverted to, any purpose other than
the exclusive benefit of Members, former Members and their Beneficiaries
hereunder. Notwithstanding the foregoing, in the event that the Internal Revenue
Service initially determines that the Plan does not qualify under Code
Section 401(a), all Company Contributions made prior to such initial
determination as to the qualification of the Plan may be returned to the Company
within one year of the denial of qualification.

10.8 Adoption of Plan by Subsidiary, Affiliated or Associated Company. The
Company may, by resolution of the Board of Directors, exclude from participation
in this Plan any or all of the Employees of the Company or an Affiliated
Company. Any subsidiary company of the Company may, by action of its board of
directors with the approval of the Board of Directors of the Company, adopt this
Plan with respect to its Employees. The Company may, by resolution of the Board
of Directors, or by action of the appropriate officers of the Company, make this
Plan applicable to any Employees of the Company or an Affiliated Company. With
respect to any such Employees to which this Plan is made applicable, Effective
Date refers to the date as of which the Plan is made applicable to such
Employees. The Committee shall adopt such procedures as it deems necessary and
appropriate to carry out the provisions of this Section.

10.9 Mergers and Transfers. No merger or consolidation with, or transfer of
assets or liabilities to, any profit sharing or retirement plan, shall be made
unless the benefit each Member in this Plan would receive if the Plan were
terminated immediately after such merger or consolidation, or transfer of assets
and liabilities, would be at least as great as the benefit he would have
received had the Plan terminated immediately before such merger, consolidation
or transfer.

10.10 Compliance with Securities Laws. Any other provisions in this Plan to the
contrary notwithstanding, purchase or distribution of Company common stock shall
be subject to compliance with any applicable federal or state securities laws or
rules and regulations thereunder.

10.11 Governing Law. To the extent such laws are not preempted by ERISA, the
provisions of the Plan shall be interpreted in accordance with the laws of the
Commonwealth of Pennsylvania.

10.12 Trust-to-Trust Transfers. In the event of a transfer from a qualified plan
(other than a plan subject to the requirements of Section 417 of the Code), and
at the discretion of the Committee, and pursuant to procedures issued by the
Committee, the individuals who were participants in such other plan may be given
the opportunity to elect to have their entire interests in such plan transferred
directly on a trust-to-trust basis into this Plan. Any such transferred amounts
shall be allocated to Accounts of Members as determined by the Committee.

 

22



--------------------------------------------------------------------------------

10.13 Construction. The masculine pronoun includes the feminine and the singular
includes the plural.

10.14 Nondiscrimination Testing. For purposes of satisfying the
nondiscrimination requirements under Code Section 401(a)(4), the term “highly
compensated employee” shall mean an Employee of the Company or an Affiliated
Company who:

(a) was a 5% owner, as defined in Section 416(i)(1) of the Code, at any time
during the Plan Year or the preceding Plan Year; or

(b) for the preceding Plan Year performed services for the Company or an
Affiliated Company and received compensation (within the meaning of Treasury
Regulation Section 1.415-2(d)(11)(i)) in excess of $80,000 (adjusted at the same
time and in the same manner as under Section 415(d) of the Code). For purposes
of the preceding sentence, “compensation” shall include elective deferrals made
on behalf of the Employee under any qualified cash or deferred arrangement (as
defined under Code Section 401(k)) maintained by the Company or an Affiliated
Company, any cafeteria plan (as defined under Code Section 125) maintained by
the Company or an Affiliated Company, and/or any qualified transportation fringe
arrangement (as defined under Code Section 132(f)).

Notwithstanding the foregoing, the Committee may make a “top-paid group”
election under the regulations or other guidance issued pursuant to
Section 414(q) of the Code with respect to any preceding year. If such election
is made, the foregoing provisions of subsection (b) shall be applied in
accordance with such election. The “top-paid group” shall include all Employees
who are in the top 20% of all Employees on the basis of compensation. For
purposes of determining the number of employees in the “top-paid group,” the
following Employees shall be excluded: (i) Employees who have not completed six
(6) months of service; (ii) Employees who normally work less than 17 1/2 hours
per week; (iii) Employees who normally work not more than six (6) months during
any calendar year; (iv) Employees who have not attained age 21; and
(v) Employees who are nonresident aliens receiving no United States source
income within the meaning of Sections 861(a)(3) and 911(d)(2) of the Code.

10.15 Military Service. Notwithstanding any other provision of this Plan to the
contrary, contributions, benefits and service credits with respect to qualified
military service will be provided in accordance with Code Section 414(u).

 

23



--------------------------------------------------------------------------------

ARTICLE XI

Contribution Limitations

11.1 Annual Addition Limitation.

(a) Notwithstanding any provision of the Plan to the contrary, in no event shall
the Annual Addition (as hereinafter defined) with respect to any Member in any
calendar year (which shall be the “Limitation Year”) exceed the lesser of:

(1) 25% (100% effective January 1, 2002) of the Member’s compensation (as
defined below); or

(2) the dollar limit in effect for such calendar year in accordance with Code
Section 415(c)(1)(A) ($40,000 effective January 1, 2002), and the adjustments
for increases in cost of living as established by regulations issued pursuant to
Code Section 415(d).

(b) For purposes of this Section 11.1, the term “Annual Addition” with respect
to any Member means the Company Contributions made pursuant to Section 3.1
allocated to the Member’s Account and amounts described in Code Sections
415(l)(1) and 419A(d)(2).

(c) For purposes of subsection (a)(1), a Member’s compensation shall be
determined under Treasury Regulation Section 1.415-2(d)(11)(i)) and shall be
defined as wages within the meaning of Code Section 3401(a) and all other
payments of compensation to the Member by the Company or any Affiliated Company
(in the course of the Company’s or Affiliated Company’s trade or business) for
which the Company or Affiliated Company is required to furnish the Member a
written statement under Codes Sections 6041(d), 6051(a)(3) and 6052, but
determined without regard to any rules under Code Section 3401(a) that limit the
remuneration included in wages based on the nature or location of the employment
or the services performed, and shall include elective deferrals made on behalf
of the Member under any qualified cash or deferred arrangement (as defined under
Code Section 401(k)) maintained by the Company or an Affiliated Company, any
cafeteria plan (as defined under Code Section 125) maintained by the Company or
an Affiliated Company, and/or any qualified transportation fringe arrangement
(as defined under Code Section 132(f)).

(d) If a Member is also participating in another tax-qualified defined
contribution plan maintained by the Company or an Affiliated Company (as
modified by application of Code Section 415(h)), the otherwise applicable
limitation on Annual Additions under this Plan shall be reduced by the amount of
annual additions (within the meaning of Code Section 415(c)(2)) under any such
other defined contribution plan.

(e) For Plan Years beginning prior to January 1, 2000, if a Member in this Plan
is a Member in any tax-qualified defined benefit plan maintained by the Company
or any Affiliated Company (as modified by application of Code Section 415(h)),
the overall limitation of Code Section 415(e) shall be complied with by limiting
the amount of contributions that may be made on behalf of a Member under this
Plan.

 

24



--------------------------------------------------------------------------------

(f) Excess Company Contributions, as determined under subsections (a) through
(d) above, shall be used to reduce future Company Contributions on behalf of the
Member for the next succeeding Limitation Year and succeeding Limitation Years
as necessary. If the Member is not covered by the Plan as of the end of such
succeeding year, but an excess amount still exists, such excess amount will be
held unallocated in a suspense account. The suspense account will be applied to
reduce future contributions on behalf of the other Members entitled to an
allocation, in that Limitation Year, and succeeding Limitation Years, if
necessary.

11.2 Top-Heavy Provisions.

(a) Special Top-Heavy Definitions. For purposes of this Section 11.2, the
following terms shall have the following meanings:

(1) “Determination Date” means, with respect to any Plan Year, the last
Valuation Date of the preceding Plan Year.

(2) “Key Employee” means a Member or former member who is a “key employee” as
defined in Code Section 416(i).

(3) “Permissive Aggregation Group” means, with respect to a given Plan Year,
this Plan and all other plans of the Company and its Affiliated Companies (other
than those included in the Required Aggregation Group) which, when aggregated
with the plans in the Required Aggregation Group, continue to meet the
requirement of Code Sections 401(a)(4) and 410.

(4) “Present Value of Accounts” means, as of a given Determination Date, the sum
of the Members’ Accounts under the Plan as of such Valuation Date. The
determination of the Present Value of Accounts shall take into consideration
distributions made to or on behalf of the Member in the Plan Year ending on the
Determination Date and the four preceding Plan Years, but shall not take into
consideration the Accounts of any Member who has not performed any services for
the Company during the five year period ending on the Determination Date.
Notwithstanding the foregoing, effective for Plan Years beginning on and after
January 1, 2002, all distributions made with respect to a Member under the Plan
and any plan aggregated with the Plan under Code Section 416(g)(2) during the
one-year period ending on the Determination Date shall be taken into account in
determining the Present Value of Accounts for the Member. The preceding sentence
shall also apply to distributions under a terminated plan which, had it not been
terminated, would have been aggregated with the Plan under Code
Section 416(g)(2)(A)(i). In the case of a distribution made for a reason other
than separation from service, death, or disability, this provision shall be
applied by substituting “five-year period” for “one-year period.” Further,
notwithstanding the foregoing, the Present Value of Accounts of an individual
who has not performed services for the Company or an Affiliated Company during
the one-year period ending on the Determination Date will not be taken into
account.

(5) “Required Aggregation Group” means with respect to a given Plan Year,
(i) this Plan, (ii) each other plan of the Company and its Affiliated Companies
in which a Key Employee is a participant (regardless of whether the plan has
terminated within the last five

 

25



--------------------------------------------------------------------------------

(5) Plan Years), and (iii) each other plan of the Company and its Affiliated
Companies which enables a plan described in (i) or (ii) to meet the requirements
of Code Sections 401(a)(4) or 410.

(6) “Top-Heavy” means, with respect to the Plan for a Plan Year:

(i) that the Present Value of Accounts of Key Employees exceeds 60% of the
Present Value of Accounts of all Members; or

(ii) the Plan is part of a Required Aggregation Group and such Required
Aggregation Group is a Top-Heavy Group, unless the Plan or such Top-Heavy Group
is itself part of a Permissive Aggregation Group which is not a Top-Heavy Group.

(7) “Top-Heavy Group” means, with respect to a given Plan Year, a group of Plans
of the Company which, in the aggregate, meet the requirements of the definition
contained in Code Section 416(g)(2)(B). Solely for the purpose of determining if
the Plan, or any other Plan included in a required aggregation group of which
this Plan is a part, is top-heavy (within the meaning of Code Section 416(g))
the accrued benefit of an Employee other than a key employee (within the meaning
of Code Section 416(i)(1)) shall be determined under (1) the method, if any,
that uniformly applies for accrual purposes under all Plans maintained by the
Company, or (ii) if there is no such method, as if such benefit accrued not more
rapidly than the slowest accrual rate permitted under the fractional accrual
rate of Code Section 411(b)(1)(C).

(b) Special Top-Heavy Rules. Notwithstanding any other provision of the Plan to
the contrary, the following provisions of this Section 11.2 shall automatically
become operative and shall supersede any conflicting provisions of the Plan if,
in any Plan Year, the Plan is Top-Heavy.

(1) The minimum Company Contribution during the Plan Year on behalf of a Member
who is not a Key Employee shall be equal to the lesser of (i) 3% of such
Member’s compensation (as defined under Section 11.1(c)); or (ii) the percentage
of compensation at which Company Contributions are made (or required to be made)
under the Plan on behalf of the Key Employee for whom such percentage is the
highest.

(2) The provisions of this subsection (b)(2) shall apply with regard to Plan
Years beginning before January 1, 2000. In order to comply with the requirements
of Code Section 416(h), in the case of a Member who is or has also participated
in a defined benefit plan of the Company (or any Affiliated Company that is
required to be aggregated with the Company in accordance with Section 415(h) of
the Code) in any Plan Year in which the Plan is Top-Heavy, there shall be
imposed under such defined benefit plan the following limitation in addition to
any limitation which may be imposed as described in Section 11.1. In any such
year, for purposes of satisfying the aggregate limit on contributions and
benefits imposed by Section 415(e) of the Code, contributions to this Plan
shall, except as hereinafter described, be reduced so as to comply with a limit
determined in accordance with Section 415(e) of the Code, but with the number
“1.0” substituted for the number “1.25” in the “defined benefit plan fraction”
(as defined in Section 415(e)(2) of the Code) and in the “defined contribution
plan fraction” (as defined in Section 415(e)(3) of the Code). Notwithstanding
the foregoing, if the application of the additional limitation set forth in this
Subsection 11.2(b) would result in the

 

26



--------------------------------------------------------------------------------

reduction of accrued benefits of any Member under the defined benefit plan, such
additional limitation shall not become operative, so long as (i) no additional
Company Contributions, forfeitures or voluntary nondeductible contributions are
allocated to such Member’s accounts under any defined contribution plan
maintained by the Company including this Plan and (ii) no additional benefits
accrue to such Member under any defined benefit plan maintained by the Company.
Accordingly, in any Plan Year that the Plan is Top-Heavy, no additional benefits
shall accrue under the defined benefit plan on behalf of any Member whose
overall benefits under the defined benefit plan otherwise would be reduced in
accordance with the limitation described in this subsection (b)(2).

(3) A Member who is not a Key Employee is entitled to all of his Account under
the Plan following the vesting schedule provided in Section 3.3 before or while
the Plan is a Top Heavy Plan. In the event the Plan previously was a Top-Heavy
Plan but subsequently is not a Top-Heavy Plan, the Plan will follow the vesting
schedule provided in Section 3.3.

(4) In the event that Congress should provide by statute, or the Treasury
Department should provide by regulation or ruling, that the limitations provided
in this Section 11.2 are no longer necessary for the Plan to meet the
requirements of Section 401 or other applicable law then in effect, such
limitations shall become void and shall no longer apply, without the necessity
of further amendment to the Plan.

IN WITNESS WHEREOF, the Committee has executed this Plan on the              day
of April, 2007.

 

          F. Nicholas Grasberger     Donald A. McCunniff           John N. Rigas
    R. Scott Webster

 

27